       Case 2:20-cv-00924-SSV-DMD Document 81 Filed 12/29/20 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    WILLIAM HULIN, SR.                                      CIVIL ACTION

    VERSUS                                                      NO. 20-924

    HUNTINGTON INGALLS, INC., ET                          SECTION “R” (3)
    AL.



                         ORDER AND REASONS


       Defendants, Huntington Ingalls Incorporated, Albert L. Bossier, Jr.,

and Lamorak Insurance Company (collectively “Avondale”), move under

Rule 54(b) for entry of a final judgment on the claims brought by plaintiff,

William Hulin, Sr.1 Certain Underwriters at Lloyd’s, London, and London

Market Companies (collectively “London Market Insurers”) have joined in

Avondale’s motion. 2 Plaintiff does not oppose the motion. For the following

reasons, the Court grants the motion.



I.     BACKGROUND

       This case arises out of plaintiff William Hulin, Sr.’s exposure to

asbestos. Plaintiff alleges that Avondale employed him from September 15,


1      R. Doc. 65.
2      R. Doc. 66.
      Case 2:20-cv-00924-SSV-DMD Document 81 Filed 12/29/20 Page 2 of 6




1956 to May 24, 1973, and that he was exposed to asbestos during his

employment. 3    In July 2019, Hulin was diagnosed with lung cancer. 4

Plaintiff sued numerous defendants, including Avondale, in state court on

November 12, 2019. 5 The case was removed to this Court on March 17,

2020.6

      On June 2, 2020, Avondale moved for summary judgment, arguing

that plaintiff’s state law negligence claims against it are preempted under the

Longshoremen and Harbor Worker’s Compensation Act (“LHWCA”).7 The

Court granted the motion and dismissed Avondale and the London Market

Insurers with prejudice.8 Avondale, joined by the London Market Insurers,9

now moves for partial final judgment under Rule 54(b).10



II.   DISCUSSION

      Federal Rule of Civil Procedure 54(b) permits the Court to enter “final

judgment as to one or more, but fewer than all, claims or parties if the court




3     Id. at ¶ 18.
4     R. Doc. 1-2 at 4, ¶ 17.
5     R. Doc. 1-2.
6     R. Doc. 1.
7     R. Doc. 39.
8     R. Doc. 64.
9     R. Doc. 68.
10    R. Doc. 65.
                                      2
     Case 2:20-cv-00924-SSV-DMD Document 81 Filed 12/29/20 Page 3 of 6




expressly determines that there is no just reason for delay.” Fed. R. Civ. P.

54(b); see also Williams v. Seidenbach, 958 F.3d 341, 347 (5th Cir. 2020)

(stating that the district court “should” enter a Rule 54(b) judgment provided

“there is no just reason for delay”) (quoting Fed. R. Civ. P. 54(b)). “One of

the primary policies behind requiring a justification for Rule 54(b)

certification is to avoid piecemeal appeals.” PYCA Indus. v. Harrison Cty.

Waste Water Mgmt. Dist., 81 F.3d 1412, 1421 (5th Cir. 1996). Rule 54(b)

judgments are not favored and should be awarded only when necessary to

avoid “hardship or injustice through delay,” and “should not be entered

routinely as a courtesy to counsel.” Id. It is the district court’s “duty to weigh

‘the inconvenience and costs of piecemeal review on the one hand and the

danger of denying justice by delay on the other.’” Rd. Sprinkler Fitters Local

Union v. Cont’l Sprinkler Co., 967 F.2d 145, 148 (5th Cir. 1992) (quoting

Dickinson v. Petroleum Conversion Corp., 338 U.S. 507, 511 (1950)).

      In determining the risk of piecemeal appeals, a relevant factor is

“whether the nature of the claims to be determined was such that no

appellate court would have to decide the same issues more than once even if

there were subsequent appeals.” H & W Indus., Inc. v. Formosa Plastics

Corp., USA, 860 F.2d 172, 175 (5th Cir. 1988) (quoting Curtiss-Wright Corp.

v. Gen. Elec. Co., 446 U.S. 1, 8 (1980)). Here, the Court dismissed Avondale


                                        3
     Case 2:20-cv-00924-SSV-DMD Document 81 Filed 12/29/20 Page 4 of 6




and the London Market Insurers because the LHWCA preempts plaintiff’s

state law tort claims.11 Besides Avondale and the London Market Insurers,

no other party raised the preemption issue. As such, there is no risk that a

subsequent appeal in this case will present the Fifth Circuit with the same

legal question. Accordingly, the Court finds that the risk of piecemeal

appeals does not weigh against granting the Rule 54(b) motion.

      Further, the Court finds that Avondale may suffer prejudice if the Court

does not grant its motion. Avondale represents that the LHWCA preemption

issue has arisen in at least eighteen cases in the Eastern District of Louisiana,

in three in the Western District of Louisiana, and may arise in future cases. 12

Considering the numerous cases in which the preemption issue has arisen,

and the likelihood that it will continue to arise in future cases, the Court finds

that delaying the potential appeal in this case would prejudice Avondale.

Specifically, the Court notes that Avondale will have to litigate the

preemption question repeatedly in the district courts until the Fifth Circuit

resolves the issue. The need to relitigate an issue is a prejudice that can be

alleviated by expediting the time in which plaintiff can appeal the Court’s




11    R. Doc. 64 at 19.
12    R. Doc. 65-1 at 5 & n.6.
                                        4
     Case 2:20-cv-00924-SSV-DMD Document 81 Filed 12/29/20 Page 5 of 6




decision in this case. The Court finds that this factor weighs in favor of

granting Avondale’s motion.

     Moreover, issuing a partial final judgment will serve the interest of

judicial economy by hastening the ultimate resolution of the preemption

question. A decision on appeal will assist the numerous courts to which the

question is presented. The Court finds that this too weighs in favor of

granting Avondale’s motion.      Cf. Int’l Union of Elec., Radio & Mach.

Workers, AFL-CIO-CLC v. Westinghouse Elec. Corp., 631 F.2d 1094, 1099

(3d Cir. 1980) (affirming the district court’s entry of partial final judgment

under Rule 54(b) when the district court considered arguments that “the

claim involved a novel issue which is likely to recur” and finding that this

factor “weigh[s] in favor” of granting certification under Rule 54(b))

(internal quotation marks omitted)).

     For these reasons, the Court finds that the risk of piecemeal appeals is

outweighed by the risk that delay will prejudice Avondale. The Court thus

determines that there is no just reason for the delay. Accordingly, the Court

grants plaintiff’s motion for a partial final judgment under Rule 54(b).




                                       5
    Case 2:20-cv-00924-SSV-DMD Document 81 Filed 12/29/20 Page 6 of 6




III. CONCLUSION

     For the foregoing reasons, the Court GRANTS Avondale’s unopposed

motion for Rule 54(b) final judgment. Accordingly, the Court directs entry

of a final judgment in favor of Avondale and the London Market Insurers.




       New Orleans, Louisiana, this _____
                                     29th day of December, 2020.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                    6
